AO 245B (CASDRev. 02/18) Judgment in a Crirninal Case for Revccations '_\____ _

 

  
    
 

UNITED STATES DISTRICT CoU T

soUTHERN DISTRICT or CALIFORNIA DEC 1 9 2918

UNITED STATES OF AMERICA JUDGMENT IN A C
(For Revccation of Probatio
V (For Offenses Committed On or

RODOLFO VERDUGO-PALACIOS (1)
Case Number: 3:18~CR-07159-AJB

 

 

Michael Edmund Burke
Defendant’s Attorney
REGISTRATIoN No. 22295-359
E _
THE DEFENDANTZ
d admitted guilt to violation of allegation(s) No. One
|:l was found guilty in violation of allegation(s) No. after denial Of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation($):

Allegation Number Nature of Violation

l nv35, Illegal entry into United States

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reforrn Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances

 

 

 

3:18-CR-07159-AJB

rs

AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations

 

DEFENDANT: RODOLFO VERDUGO-PALACIOS (l) Judgment - Page 2 of 2
CASE NUMBER: 3:lS-CR-07159-AJB

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
8 months to run Consecutive to Criminal Case#180r3666-AJB.

|]

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

Designation to the Western Region of the United States, Terminal Island FCI for purposes of
medical and mental healthcare and family visits.

114

E The defendant is remanded to the custody of the United States Marshal.

E The defendant shall surrender to the United States Marshal for this district:
|:l at A.M. on

 

l:| as notified by the United States Marshal.

g The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:
|:l on or before
|:| as notified by the United States Marshal.

|:| as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on 110
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:18-CR-07159-AJB

 

